.   .




                             September 22, 1948

        Hon. L. A. Woods              Opinion No. V-690
        State Superintendent
        Department of Education      Re: Proper authority to
        Austin, Texas                    call an election for
                                         uniform tax throughout
        Attn. : Hon. T. M. Trimble       Rockdale School Dis-
                First Assistant          trict, composed of   .
                                         City of Rockdale and
                                         other areas taken in
                                         by city for school
                                         purposes only.
        Dear Sir:
                We refer to your letter to which was attached
        a letter from the Mayor of the City of Rockdale, from
        which we quote, in part:
           'The City of Rockdale was Incorporated for
           muniofpal purposes about 1872, and soon af-
           ter such incorporation, assumed control of
           its public schools, within the city. At
           that time the schools were BUUUig8dby a
           board of five trustees, who were ,e;;;t;t
           biannually by the City Council.
           thod of electing trustees for the school
           dlstrlct within the city, was continued un-
           til about 1898, when the City Council, by
           ordinance, provided for a board of seven
           trustees, to be elected by the qualified
           voters of the City of Rockdale. This last
           mentioned method of choosing trustees has
           been continued, and the Rockdale Public
           Schools are now being managed and control-
           led by a board of seven trustees, elected
           by the qualified voters of the City of
           Rockdale.
            "Within the last three years, the City Coun-
            cil of the City of Rockdale acting under
            the provisions of Artiole 2603, Revised Stat-
            utes of 1925, has, by ordinances, included
            three or four rural districts, in the Rock-
            dale School District, for school purposes
            only, and the children within the scholas-
            tic age in these rumldlstrlcts are now
                                                     .   .




Ron. L. A. woods, page 2   (V-690)



     attendfng the Rookaale Schools
     "The City of Rockdale levies and collects
     an annual maintenance tax of 50 cents on
     the $100.00 valuation of all property in
     the city for the support and maintenance
     of the schools, and the rural districts
     which have been included in the Rockdale
     School District, for school purposes only,
     levy a maintenance tax, but this tax is
     not uniform In all of these districts.
     "The City Council of the City of Rockdale
     is being asked by petition, to order an
     election in th8 City of Rockdale, and In
     the districts so added for school purposes
     only, to determine whether or not a maln-
     tenance tax of, not exceeding $1.00 on the
     $100.00 valuation of all property in these
     districts shall be levied as a maintenance
     fund for the benefit of the Rockaale Schools.
     "The City Council of the City of Rockdale
     does not know whether the power to order
     this election Is vested in the City Coun-
     Gil, or in the Board of Trustees of the
     Rockdale School District, and I am there-
     fore submitting the matter to you, with
     request that you answer the following ques-
     tions:
        "(a) Did the extension of the cityus
     boundaries to include territory not within
     the city limits of the City of Rockdale,
     for school purposes only, ohsnge the char-
     acter or status of the existing municipal,
     or city school district?
        "(b) Ras the City CouncI.1of the City
     of Rockdale authority to order such elec-
     tion, to determine whether a maintenance
     tax be levied upon property in the entire
     district, including that attached for school
     purposes only?
         "(c) Is the power to order this elec-
     tion for a maintenance tax on property in
     the entire district vested in the City Coun-
     cil  of the City of Rockdale, or is it vest-
Hon, L, A, Woods, page 3   (V-690)



     ed in the Board of seven trustees of the
     Rockdale School District?
        '(a) Has the Board of Trustees of the
     Rockaale School DFstrict the power to Order
     the election to determine whether such main-
     tenance tax be levlei upon the property of
     the entire district?
        In the light of the above submitted facts, we
understand that prior to the last three years the Rock-
da18 Independent School District was a municipally con-
trolled school district whose boundaries were coterminus
with those of the City of Rockdale, 'and that within the
last three years, three or four contiguous school dis-
tricts were taken Into the city, by extension of the
corporation lines of the city, for school purposes only,
under and in accordance with the procedure of Article
2803, V. C. S,

        In the case of Kuhn v. City of Yoakum, 257 S.W.
337, cited with approval in Rages v. City of Beaumont,
190 S,W,(2d) 835, the contention was made that if terri-
tory of a common school district was validly annexed to
the City of Yoakum for school purposes only, then the
Yoakum school district lost th8 character of a school
district provided by the Constitution, Article VII, Sec-
tion 3, towit, a city having control of the schools with-
in its limits, and became another character of district,
the control and management of which are committed to the
board of tPUSt88S, and the City of Yoakum had no auth-
ority to order any election for school taxes, The court"s
answer to such contention, at page 339, is as follows:
       "Just how the valid annexation of th8
   new territory to the city for school pur-
   poses only could metamorphose the district
   so merely enlarged into one of another char-
   acter, subject to a different system of gov-
   ernment, does not readily occur- If the
   situation before was that of a city or
   town having control of the schools wlth-
   in its limits as then existing, and those
   limits Were lawfully extended, itIEld
   be none the less so afterwards,
   school district of that sort, R, S, Art,
   2875, makes it the duty of the city coun-
   cil to submit the question of a tax to
   a vote of'the property tax payers, and
Hon. L. A. Woods, page 4    (V-690)


     no other body is authorized to do 80.~

See also City of Houston v. Little, 244 S.W. 247, to the
same effect; Attorney General's Opinions nos. O-6059,
O-7060. The general statement made in the first para-
graph on page 7 of Opinion Wo. O-7060 is in error and
should be diSregard8d.
        In Hayes v. City of Beaumont, supra, the court
went further to hold that once a school dlstrict"s char-
acter or status has been established as a municipal school
district, then an extension of the tit 's boundaries for
municipal purposes only (See Article 2i$
                                       04, third para-
graph) could likewise not have the effect of changing
that character or status.
        Whether or not the holding of the Commission
of Appeals in M.K. & T. Railway Co. v. Whltesboro, 287
S.W. 904, is in conflict with the above cited cases need
not be considered here, for the reason that same is not
now applicable to municipally controlled school districts,
the 50# tax limitation provision of SeCtiOn 3 of Article
VII, Constitution, therein considered not now being in
our Constitution. Article VII, Section 3, was amended
in 1926, and as amended the Legislature is left free to
fix such a tax limit as It deems advisable. Opinion No.
o-7060.

        Coming now to your questions (b), (c) and (a),
they are inter-related, and may be considered together.
        The statute cited as Article 2875 in the above
quotation from the City of Yoakum case is now codified in
Vernon's Civil Statutes as Article 2798. It provides, in
part:
       "After a city or town has assumed con-
   trol of the public free schools within its
   limits, the governing body shall also sub-
   mit the question to the property tax payers
   as to whether or not the additional amount
   as provided for hflrelnaftershall be raised
   by taxation 0 a a
          Article 2799, V. C. S. reads:
        “The povernlnn body of any city or
    town which Is a separate and independent
    school district, whether incorporated un-
Eon, L, A, Woods, page 5   (w-690)



   der any act of the Congress of the Repub-
   lic or the Legislature of Texas, or under
   any act or incorporation whatever, shall
   have power by ordinance to annually levy
   and collect ad valorem taxes for the sup-
   port and maintenance of public free schools
   and for the erection and equipment of public
   free school buildings in the city OP town.
   The proposition submitted may be for such a
   rate of ad valorem tax not exceeding such
   per cent. as may be voted by a majority
   vote of all votes cast at any such elec-
   tion. If the proposition Is CaPPied, the
   school tax shall be continued to be annual-
   ly levied and collected for at least two
   yeaPs, and thereafter, unless it be dis-
   continued at an election held to determine
   whether the tax shall be continued or dis-
   continued at the request of fifty property
   taxpayers of such independent district.
   When the tax is continued no election to
   discontinue it shall be held for two years;
   when the tax is discontinued no election to
   levy 3 tax shall be held during the same
   year.
        Article 2800, V. C. S., provides:
        "If the vote of the taxpayers is in
    favor of said tax, then the aoverninn body
    of a city or town which has assumed exclu-
    sive control of the public free schools in
    its limits shall annually thereafter levy
    and assess upon the taxable property in
    the limits of such district, by ordinance
    duly passed and approved, In accordance
    with the usual assessment of taxes for
    municipal purposes, such additional tax,
    not to exceed the rate voted, as may be
    necessary'for the suppoPt and maintenance
    of the public schools and for the erection
    and equipment of public school buildings
    for nine months in the year. If a specific
    rate of tax has been voted, the governing
    body shall have no discretion in determin-
    ing the Pate to be levied, but shall lavy
    and assess the same at the rate voted.
    (Bnphasls in above statutes added),
         Article 2801, V. C. S., provides:
Hon. L. A. Woods, page 6   (V-690)



          "In a city or town constituting an
     independent school district, and where a
     special tax for school purposes has been
     voted by the people OP provided by special
     charter, the board of trustees shall deter-
     mine what amount of said tax, within the
     limit Voted by the people OP fixed by spe-
     cial charter, will be necessary for the
     maintenance and support of the school and
     for the erection and equipment of public
     school buildings for each current year;
     and the governing body of such city or
     town, upon the requisition of the said
     board of trustees, shall annually levy and
     Collect Said tax, as other taxes are levied
     and COlleCt8d; and said tax, when COlleCt8d,
     shall be placed at the disposal of the said    1
     school board, by paying over monthly to the
     treasurer of said board the amount so col-
     lected, to be used for the maintenance and
     support of the public free schools and for
     the erection and equipment ;f public school
     buildings in such district.
          Taxation for the management and control of the
public schools of school districts is governed by Section
3, of Article VII of the Constitution. Opinion Ro.O-6059
and cases therein cited. The section provides for legls-
lative authorizathon of additional taxation by popular
vote for maintenance and for the erection of school build-
lngs .
          The Legislature in H. B. 46, 35th Legislature,
3rd C.S., Acts 1917, amended vhat was there Article 925,
R.S. 1911, (now Article 823, V.C.S.) so as to provide that
cities and towns constituting separate and independent
school districts may levy and collect such ad valorem tax
for the support and maintenance of their public free schools
and for the erection and equipment of school buildings
therefor as under S. B. 470, 35th Legislature, Acts 1917,
(now Articles 2799 and 2800, V.C.S,) their electors may
determine. As pointed out by the Supreme Court in City
of Rockdale V* Cureton, 111 Tex. 136, 229 S.W. 852, this
amendment by its terms applies both to cities and towns
which have extended their limits for school purposes and
those which have not so extended their llmlts, classlfy-
ing them separately.
         Article 2803, under which we are advised the
. ..




       Hon. L. A. Woods, page 7     (V-690)


       City of Rockdale has taken In other contiguous school
       districts or areas for school purposes only, authorizes
       a city to “extend its aorporatlon linesn for schdol pur-
       poses only, It has been held that when the lines of a
       city are extended in the manner provided by lav, the
       territory included in such extension for the purpose fop
       which such extension was made,,Is thereby included with-
       in such corporate lfmits, and for such purpose becomes
       a part thereof. Such town or city still remains in con-
       tpol of its public’schools “within its limits” ana such
       added territory is, for school purposes, within its li-
       mits. Poteet v.,Brlages, 248 S.W, 415.
                 The title to sahool property of a municipally
       controlled school dlstriot is vested In the board of
       school trustees as Is also the use and contlrolof scho61
       buildings after they-   erected. Article 2772, V. C. S.
       But the boards of trustees have no authority to raise fop
       such purposes mone by taxation. Articles 2798, 2799,
       2800, 2801, V. C. 8. In shopt, the cfty provides the
       school houses and the moneys neoessary to operate same,
       In addition to those pFOQid8d by the state, and the board
       of school trnsteea manages and oontrola the schools. Po-
       teet Q. Bridges, supra.
                 A cordingly, the City Council alone, that is,
       the governi&I body, o$ the City of Rockdale has the
       autholrityto order an election to determIne whether a
       maintenanae tax be levied upon property in the entire
       aiatrict, including that attaabed under Artlale 2803
       for school purposes only.
                               SUMMAHY
                 The extension of boundaries Of,ths City
           of Roakdale for sohool~purpoa’esonly, under
           Articie 2803, V. C. S., does not change the
           characteror status of the eristlng m;uLiol-
            ally contrcilledaohool aiatrict; ‘-Kuhnv.
           ~::6,:,Y~:~~,w25:l~.W.     337; HsYea   v.   city
           of   eaumont   190 S.W.(~Q) 835; Poteet V,
                           O.     0
                 The governing body, the City COrupOil
           of the City of Roekdale, alone has the auth-
           ority to order an el~ctlon to determine wheth-
           ep a school malntqnance tat be levied upon
           property in its entire school district, in-
Eon. L. A. Woods, page 8   (‘J-690)



     eluding that attached under Art. 2803 for
     school twposes only. Arts. 2798, 2799,
     2800, 2 f;
              01, v. c. s.; Poteet v. Bridges,
     supra.
                                      Yours very truly,
                               ATTORNEY GENERAL OF TEXAS


CEO:mw                         BY Chester E.    Ollison
                                              Assistant


                               APPROVED:


                               FI
                               AT